Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1-2, 4-5, 10-12, 14-15, and 20  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holt, Xavier et al., "Extracting structured data from invoices", Proceedings of the Australasian Language Technology Association Workshop 2018, Dunedin, New Zealand, ALTA 2018, December 10-12, 2018, pages 53−59.
As to claim 1, Holt discloses a method comprising:
obtaining extracted text from a document [documents are uploaded in a variety of formats (e.g. PDF or image files) (paragraph 4, Preprocessing). Each page is independently parsed by an Optical Character Recognition (OCR) system in parallel which extracts textual tokens (token is a string of characters in a document such as words, tags, marks, and numbers that include features such as location of the token, proximity to another token) and their corresponding in-document positions (features) (pargraph 4, OCR)]; 

generating a plurality of candidate sets based on the plurality of candidate values, wherein each candidate set of the plurality of candidate sets represents a distinct mapping of candidate values, from the plurality of candidate values, to a set of target keys of the particular value-type [SYPHT provides extraction on a range of fields. For the scope of this paper and the sake of comparison, we restrict ourselves to the following fields relevant to invoices and bill payments. Document Date (is a candidate represents a distinct mapping of the document date value to a target key of the particular value-type (field) “date”) the date at which the document was released or printed. Generally distinct from the due date (is a candidate represents a distinct mapping of the document date value to a target key of the particular value-type (field) “date”) for bills and may be presented in a variety of formats, e.g. 11st December, 2018 or 11-12-2018 (plurality of candidate sets represents a distinct mapping of the document date value to a target key of the particular value-type (field) “date”). Net amount and Gross amount are set candidates based on extracted values from the document represents a distinct mapping of the document amount value to a target key of the particular value-type (field) “amount”) (pargraph 3.1, Fields); 
generating a respective feature set for each candidate set of the plurality of candidate sets [Given an image and OCRed content as input, our model predicts the most likely value for a given query field (value-type). We use Spacy3 to tokenise the OCR output. Each token (candidate) is then 
generating a plurality of scores by feeding the respective feature set of one or more candidate sets, of the plurality of candidate sets, to a trained machine learning engine to generate a respective score for each of the one or more candidate sets [We introduce SYPHT – a scaleable machine learning solution to document field extraction. SYPHT combines OCR, heuristic filtering and a supervised ranking model conditioned on the content of document to make field-level predictions (paragraph 1, Introduction). OCRed tokens (candidate sets that include features such as position of the token) and page images make up the input to our prediction model (trained machine learning engine). For each field we rank the most likely value (generate a score) from the document for that field (paragraph 4, Predication).]; 
based on the plurality of scores, selecting a particular candidate set of the plurality of candidate sets [Given an image and OCRed content as input, our model predicts (selects) the most likely value (based on scores) for a given query field (paragraph 4.1). Where field-level confidence does not meet a configurable threshold; provide human-in-the-loop prediction verification in real time (pargraph 4.2), i.e., a confidence score is used in selecting the candidate sets).]; and
generating output that indicates the mapping, of candidate values to the set of target keys, that is represented by the particular candidate set; [a JSON formatted object containing the extracted field-value pairs (candidate values of the set of target keys), model confidence and bounding-box information for each prediction is returned via an API call (paragraph 4, output) and Fig. 2];
wherein the method is performed by one or more computing devices [a modern quad-core desktop computer (paragraph 5.1).  

As to claim 2, Holt further discloses, wherein identifying a plurality of candidate values includes identifying values, within the extracted text, that match any one of a plurality of formats associated with the particular value-type [For a given field (particular value-type) predictions are judged true-positive (identifying the candidates) if the predicted value (identified value) matches the label (format) (paragraph 3, Task, lines 31-33)].
As to claim 12 refer to claim 2 rejection.
As to claim 4, Holt further discloses wherein: 
the method includes determining which candidate sets, of the plurality of candidate sets, satisfy one or more heuristic rules [To handle multi-token field outputs (candidate sets to be output), we utilise a combination of heuristic token merging and greedy token aggregation under a minimum sequence likelihood threshold from token level predictions (heuristic rules)] (page 56, Left Column, lines 3-8)]; and 
determining the one or more candidate sets by pruning, from the plurality of candidate sets, those candidate sets that do not satisfy the one or more heuristic rules [SYPHT combines OCR, heuristic filtering (heuristic pruning) and a supervised ranking model conditioned on the content of document to make field-level predictions that are robust (page 53, Right Column, lines 15-18). For each query field we filter (prune) a subset of tokens (reduced set of candidate sets) as candidates in prediction based on the target field type (paragraph 4, Filtering), i.e., the candidate sets are filtered (pruned) by the heuristic filter to remove the candidate sets that do not satisfy the heuristic rule)].
As to claim 14 refer to claim 4 rejection.

As to claim 15 refer to claim 5 rejection.
As to claim 10, Holt further discloses wherein the respective feature set for each candidate set includes at least one horizontal feature and at least one vertical feature [We utilise part-of-speech tags, wordshape and other lexical features in conjuction with a sparse representation of the textual neighbourhood around a token to capture local textual context. In addition we capture a broad set of positional features including the x (horizontal feature) and y (vertical feature) coordinates.
As to claim 20 refer to claim 10 rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 8-9, 16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holt, Xavier et al., "Extracting structured data from invoices", Proceedings of the Australasian Language Technology Association Workshop 2018, Dunedin, New Zealand, ALTA 2018, December 10-12, 2018,  as applied to claims 1 and 11 above, and further in view of Palm, Rasmus et al., “CloudScan - A configuration-free invoice analysis system using recurrent neural networks, 2017 14th IAPR International Conference on Document Analysis and Recognition.
As to claim 6, Holt is using advertise a deep-learning driven data extraction API platform to generate the scores for the document. We utilised their Python API9 in our experiments (paragraph 5.1, Rossum).
Holt does not disclose selecting, from a plurality of trained machine learning engines, the trained machine learning engine that is used to generate the plurality of scores, wherein each of the plurality of trained machine learning engines uses a different modelling technique.
Palm discloses an invoice analysis system that requires zero configuration or upfront annotation. The model is trained using data automatically extracted from end-user provided feedback. This automatic training data extraction removes the requirement for users to annotate the data precisely. We describe a recurrent neural network model (trained machine learning engine) that can capture long range context and compare it to a baseline logistic regression model (trained machine learning engine of different technique) corresponding to the current CloudScan production system (Abstract). We use two classifiers 1) The production base line system using a logistic regression classifier, and 2) a Recurrent Neural Network (RNN) model (page 409, Right Column, last line to page 410, Left Column, line 35). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to use the teachings of Palm to modify the method of Holt by selecting, from a plurality of trained machine learning engines wherein each of the plurality of trained machine learning engines uses a different modelling technique in order to accurately handle invoices from completely unseen templates, with no prior annotation, configuration or setup (sections I  and II).
As to claim 16 refer to claim 6 rejection.

As to claim 18 refer to claim 8 rejection.
As to claim 9 Palm further discloses wherein the plurality of trained machine learning engines includes a first trained machine learning engine that uses a linear regression model and a second trained machine learning engine that uses a neural network [baseline logistic regression model (trained machine learning engine), scope of regression model includes both linear regression model and non-linear regression model and Recurrent Neural Network (RNN) model (page 409, Right Column, last line to page 410, Left Column, line 35).
As to claim 19 refer to claim 9 rejection.
Allowable Subject Matter
Claims 3, 7, 13, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or fairly suggest “wherein: the method further comprises, for each format of the plurality of formats, determining whether the format passes a format-pruning test that is based, at least in part, on: a total number of values within the extracted text that match the format, and a total number of values within the extracted text that match the format and produce confidence scores above a particular threshold; the plurality of formats includes at least one format that does not pass the format-pruning test and at least one format that passes the format-pruning test; and the step of .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR ANWAR AHMED whose telephone number is (571)272-7413. The examiner can normally be reached flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIR A AHMED/              Primary Examiner, Art Unit 2665